36 A.3d 1096 (2012)
PULSE TECHNOLOGIES, INC., Petitioner
v.
Peter NOTARO and MK Precision LLC, Respondents.
No. 626 MAL 2011.
Supreme Court of Pennsylvania.
January 27, 2012.

AMENDED ORDER
PER CURIAM.
AND NOW, this 27th day of January, 2012, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Does a Court act improperly by refusing to enforce a restrictive covenant contained in an employment agreement solely because the restrictive covenant was not expressly referenced in a nonbinding initial offer letter, and the offer letter conditioned employment on the execution of the employment agreement?